Citation Nr: 1632255	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  06-26 883	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to August 11, 2009, and a rating in excess of 60 percent from August 11, 2009, for cystic acne (hereinafter, "skin disorder").


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which denied a rating in excess of 10 percent for the service-connected skin disorder.  The RO in Boston, Massachusetts, currently has jurisdiction over the Veteran's VA claims folder.

In October 2006, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) of the Board.  A transcript of that hearing is of record.  However, that VLJ has since retired from the Board.

In an August 2007 decision, the Board, pertinent part, granted an increased rating to 30 percent for the skin disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By a February 2009 Order, the Court granted a joint motion to remand (JMR) to vacate the Board's August 2007 decision and remanded the case for action consistent with the JMR.

The Board subsequently remanded this case for further development in May 2009 and June 2012.  During this period, an October 2009 Decision Review Officer (DRO) decision increased the rating for the skin disability to 60 percent, effective August 11, 2009.  The case has now been returned to the Board for additional appellate consideration.


FINDINGS OF FACT

On August 3, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn this appeal via a statement received August 3, 206.  Consequently, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


